



Exhibit 10.16.8


WORLDPAY, INC.
2012 Equity Incentive Plan
NOTICE OF PERFORMANCE SHARE UNIT ACQUISITION AWARD
FOR UNITED KINGDOM EMPLOYEES
(Co-CEO)
You ("Participant") have been granted an acquisition award ("Award") of
Performance Share Units ("PSUs") as set forth below. Each PSU represents one
share of the Company's Class A common stock. The Award is granted under the UK
sub-plan to the Worldpay, Inc. (the "Company") 2012 Equity Incentive Plan (the
"Plan") and is subject to the terms and conditions of the Plan, this Notice of
Performance Share Unit Acquisition Award ("Notice") and the Performance Share
Unit Acquisition Award Agreement (the "Award Agreement" or "Agreement") attached
to this Notice. Unless otherwise defined in this Notice or the Award Agreement,
the terms defined in the Plan shall have the same meanings in this Notice and
the Award Agreement. This Notice and Agreement supersedes all prior agreements
on the same subject matter between the Participant, on the one hand, and the
Company or any of its Affiliates, on the other, and all such prior agreements
shall be null and void. To the extent that any provision in the Participant's
contract of employment with the Company or its applicable Affiliate (the
"Participant's Contract of Employment") shall differ from this Notice and
Agreement, the Notice and Agreement shall prevail.
Participant Name:
Participant ID:
Date of Grant:
Grant ID:
 
Number of PSUs ("Target Award"):
 
Performance Period:
The three-year period commencing on January 1, 2018 and ending on December 31,
2020.
Performance Goals:
The Performance Goals are set forth in Exhibit 1 to the Award Agreement.
Vesting Period and Vesting Date:
Subject to the limitations set forth in this Notice, the Plan and the Award
Agreement, one third (1/3) of the PSUs will vest on March 1, 2021 (rounded down
to the nearest whole PSU) and the remaining two thirds (2/3) of the PSUs will
vest on March 1, 2022 (each a "Vesting Period" and a "Vesting Date").

Additional Terms/Acknowledgements: By accepting (whether in writing,
electronically or otherwise) this Award, Participant acknowledges and agrees to
the following:
Participant understands that Participant's employment with the Company or any of
its Affiliates is for an unspecified duration, can be terminated in accordance
with the terms of the Participant's Contract of Employment at any time, and that
nothing in this Notice, the Award Agreement or the Plan changes the nature of
that relationship. Participant acknowledges that the PSUs are subject to
forfeiture until they vest and that vesting on each applicable Vesting Date is
subject to (a) the achievement of the Performance Goals set forth in Exhibit 1
to the Award Agreement and (b) Participant's continued employment through to the
applicable Vesting Date or as otherwise set out in Section 4 of the Award
Agreement. Participant also understands that this Award is subject to the terms
and conditions of the Award Agreement to which this Notice is attached and the
Plan, both of which are incorporated herein by reference. Participant has read
the Award Agreement and the Plan, and agrees to be bound by the terms of such
documents, including the restrictive covenants contained therein. By accepting
this Award, Participant consents to the electronic delivery as set forth in the
Award Agreement and to participate in the Plan through an on-line or electronic
system maintained by the Company or a third party designated by the Company.


1

--------------------------------------------------------------------------------





WORLDPAY, INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT ACQUISITION AWARD AGREEMENT
FOR UNITED KINGDOM EMPLOYEES
(Co-CEO)
   Pursuant to the Notice of Performance Share Unit Acquisition Award (the
"Notice") and this Performance Share Unit Acquisition Award Agreement ("Award
Agreement" or "Agreement"), Worldpay, Inc. (the "Company") has granted you
("you" or "Participant") an acquisition award (the "Award") of Performance Share
Units ("PSUs") under its UK sub-plan to the 2012 Equity Incentive Plan (the
"Plan"). The Award is granted to you effective as of the Date of Grant set forth
in the Notice. Capitalized terms not explicitly defined in this Agreement or in
the Notice but defined in the Plan will have the same definitions as in the
Plan. The details of your Award, in addition to those set forth in the Notice
and the Plan, are as follows:
1.    Grant of Performance Share Units. Pursuant to Section 9 of the Plan, the
Company hereby grants to the Participant an Award for the target number of PSUs
set forth in the Notice (the "Target Award"). Each PSU represents the right to
receive one share ("Share") of the Company's Class A common stock, subject to
the terms and conditions set forth in this Agreement and the Plan. The number of
PSUs that the Participant actually earns for the Performance Period (up to a
maximum of 300% of the Target Award) will be determined by the level of
achievement of the Performance Goals in accordance with Exhibit 1 attached
hereto.
2.    Performance Period. For purposes of this Agreement, the term "Performance
Period" shall be the period commencing on January 1, 2018 and ending on December
31, 2020.
3.    Performance Goals.
3.1    The number of PSUs earned by the Participant for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals and Stock Price Hurdle in accordance with
Exhibit 1. All determinations of whether the Performance Goals and Stock Price
Hurdle have been achieved, the number of PSUs earned by the Participant, and all
other matters related to this Agreement shall be made by the Committee in its
sole discretion.
3.2    Promptly following completion of the Performance Period, the Committee
will review and certify in writing (a) whether, and to what extent, the
Performance Goals for the Performance Period and Stock Price Hurdle have been
achieved, and (b) the number of PSUs that the Participant shall earn, if any,
subject to compliance with the requirements of Section 4.
4.    Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided in Section 6 and Section 7 below:
4.1    one third (1/3) of the PSUs (rounded down to the nearest whole PSU) will
vest and become nonforfeitable on March 1, 2021, subject to the achievement of
the Performance Goals for payout and Stock Price Hurdle set forth in Exhibit 1
attached hereto; and
4.2    the remaining two thirds (2/3) of the PSUs will vest and become
nonforfeitable on March 1, 2022, subject to (a) the achievement of the
Performance Goals for payout and Stock Price Hurdle set forth in Exhibit 1
attached hereto, and (b) the Participant's Continuous Service Status from the
Grant Date through March 1, 2022; provided; however, that if the Participant's
Continuous Service Status terminates on or after March 1, 2021 but before March
1, 2022, the Participant shall only be entitled to receive a pro-rata portion of
the remaining two thirds (2/3) of the PSUs calculated by taking the number of
months the Participant was employed with the Company during such period (with
full credit for partial months) as the numerator and the total number of months
during such period as the denominator.
For the purposes of Sections 4.1 and 4.2 above, the Participant's Continuous
Service Status will end on the Service Termination Date at the latest, or as
otherwise set out in the Plan. The actual number of PSUs that vest and become
payable under this Agreement shall be determined by the Committee in accordance
with Section 3 above, based on the level of achievement of the Performance Goals
and Stock Price Hurdle set forth in Exhibit 1.
5.    Payment of PSUs. Subject to the terms and conditions of the Plan and this
Agreement and following approval by the Committee, payment in respect of vested
PSUs shall be made in Shares and shall occur as soon as administratively
practicable (but not later than 74 days) after the applicable Vesting Date. On
such date, the Company shall issue and deliver to the Participant the number of
Shares (rounded down to the nearest whole Share) equal to the number of vested
PSUs, less any taxes or other deductions in accordance with Section 12.
6.    Effect of Termination of Employment on PSUs.


2

--------------------------------------------------------------------------------





6.1    Except as provided in this Section 6 or Section 7 below, if the
Participant's Continuous Service Status terminates for any reason (including
retirement) at any time before the PSUs have vested, the PSUs shall be
automatically forfeited and cancelled upon such termination of Continuous
Service Status and neither the Company nor any Affiliate shall have any further
obligations to the Participant under this Agreement.
6.2     Death or Disability. Notwithstanding Section 6.1, if the Participant's
Continuous Service Status terminates prior to March 1, 2022 as a result of the
Participant's death or Disability, the Participant’s Award shall continue to
vest as though the Participant has not terminated, subject to achievement of the
Performance Goals and Stock Price Hurdle and the Participant or the
Participant's estate, as the case may be, will receive a corresponding number of
Shares as soon as administratively possible after the later of (x) the date of
such termination, and (y) confirmation of achievement of the Performance Goals
and Stock Price Hurdle.
For the purposes of this Section 6.2, rather than deliver Shares the Committee
reserves the right to cash-settle some or all of the PSUs based on the Fair
Market Value, as of the date of termination, of the applicable Shares.
6.3     Involuntary termination without Cause. Notwithstanding Section 6.1:
6.3.1 If the Participant's Continuous Service Status terminates on or prior to
February 28, 2021 as a result of the Participant's termination by the Company
without Cause (as defined below), one third (1/3) of the PSUs (rounded down to
the nearest PSU) will vest in accordance with Section 4.1 above subject to (a)
achievement of the Performance Goals and Stock Price Hurdle as if the
Participant's Continuous Service Status had not terminated and (b) compliance
with the restrictive covenants set forth in Section 13 through to the applicable
Vesting Date. The remaining two thirds (2/3) of the PSUs shall be automatically
forfeited and cancelled upon such termination of Continuous Service Status and
neither the Company nor any Affiliate shall have any further obligations to the
Participant under this Agreement in relation to the same.
6.3.2 If the Participant's Continuous Service Status terminates on or after
March 1, 2021 as a result of the Participant's termination by the Company
without Cause (as defined below), the PSUs will vest in accordance with Sections
4.1 and 4.2 above (as applicable) subject to (a) achievement of the Performance
Goals and Stock Price Hurdle as if the Participant's Continuous Service Status
had not terminated, and (b) compliance with the restrictive covenants set forth
in Section 13 through to the applicable Vesting Date.
For the purposes of this Section 6.3, vested PSUs will be paid out in accordance
with Section 5 above, subject to the Participant confirming that the restrictive
covenants set forth in Section 13 below have been complied with throughout the
applicable Vesting Period and the Committee being satisfied (in its absolute
discretion) that this is the case. Rather than deliver Shares, the Committee
reserves the right to cash-settle some or all the vested PSUs based on the Fair
Market Value, as of the Vesting Date, of the applicable Shares.
6.4     Definition of "Cause." For purposes of this Agreement, except as
otherwise provided in the Participant's Contract of Employment or a written
severance agreement between the Participant and the Company or a severance plan
of the Company covering the Participant (including a change in control severance
agreement or plan), "Cause" shall mean any one or more of the following, (i)
gross negligence or willful misconduct of a material nature in connection with
the performance of the Participant's duties, (ii) an indictment or conviction
for (or pleading guilty or nolo contendere to) a felony, (iii) a non-de minimis
intentional act of fraud, dishonesty or misappropriation (or attempted
misappropriation) of the Company's or any of its Affiliates' funds or property;
(iv) the Company or any of its Affiliates having been ordered or directed by any
federal or state regulatory agency with jurisdiction to terminate or suspend the
Participant's employment and such order or directive has not been vacated or
reversed upon appeal; (v) a violation of Section 13 hereof or any similar
covenant or agreement between the Participant and the Company or an Affiliate;
(vi) the Participant's breach of any of material obligations in his or her
employment agreement or offer letter; (vii) the Participant's breach of his
fiduciary duties as an officer or director of the Company or any of its
Affiliates; (viii) the Participant's continued failure or refusal after written
notice from the chief executive officer or his delegate (or the Board, in the
case of the chief executive officer) to implement or follow the direction of the
chief executive officer or his delegate (or the Board, as applicable); or (ix)
any other circumstance where the Company or its Affiliate may terminate the
Participant's employment without notice in accordance with the Participant's
Contract of Employment. Any disputes as to what constitutes "Cause" shall be
conclusively determined by the Committee or its delegate.
6.5    Release and Waiver of Claims. The special vesting provisions of this
Section 6 are conditioned on and subject to Participant delivering a release and
waiver of claims in form and substance satisfactory to the Company which will,
as a minimum, meet the requirements of a settlement agreement for the purposes
of the Employment Rights Act 1996 and other applicable employment laws in the
United Kingdom.
7.    Effect of a Change of Control.


3

--------------------------------------------------------------------------------





7.1    General Rule. Subject to Section 7.2:
7.1.1    upon a Change of Control that occurs prior to March 1, 2021, the PSUs
shall be immediately converted to time-based restricted stock units in an amount
that is the greater of (i) Target Award value or (ii) projected actual Award
value based on the level of projected achievement of the Performance Goals and
Stock Price Hurdle in accordance with Exhibit 1 as of the date of the Change of
Control, in each case without pro-ration for the percentage of the Performance
Period or Vesting Period that has elapsed.  These restricted stock units will
cliff-vest in the same proportions and on the same Vesting Dates as is set out
in Section 4 above, subject to the Participant’s Continuous Service Status
through to the applicable Vesting Date; provided, however, that if, prior to the
last day of the applicable Vesting Period, the Participant (a) dies or becomes
Disabled; or (b) is terminated without Cause (as defined above), the restricted
stock units shall vest in full as of the date of such termination. For the
avoidance of doubt, in connection with such vesting, each restricted stock unit
will be eligible to receive the same per share transaction consideration being
offered to common stockholders generally pursuant to the Change of Control; or,
alternatively, the Committee may cancel the Participant's PSUs and pay to the
Participant, in cash or stock, or any combination thereof, the value of such
PSUs based upon the price per Share received or to be received by other
stockholders of the Company in the Change of Control.
7.1.2 upon a Change of Control that occurs on or after March 1, 2021, all
unvested PSUs shall be immediately converted to time-based restricted stock
units in an amount that is equal to the actual Award value determined by the
Committee in accordance with Section 3 above, without pro-ration for the
percentage of the Vesting Period that has elapsed. These restricted stock units
will cliff-vest in the same proportions and on the same Vesting Date as is set
out in Section 4 above, subject to the Participant’s Continuous Service Status
through to the applicable Vesting Date; provided, however, that if, prior to the
last day of the applicable Vesting Period, the Participant (a) dies or becomes
Disabled; or (b) is terminated without Cause (as defined above) or for Good
Reason (as defined below), the restricted stock units shall vest in full as of
the date of such termination. For the avoidance of doubt, in connection with
such vesting, each restricted stock unit will be eligible to receive the same
per share transaction consideration being offered to common stockholders
generally pursuant to the Change of Control; or, alternatively, the Committee
may cancel the Participant's PSUs and pay to the Participant, in cash or stock,
or any combination thereof, the value of such PSUs based upon the price per
Share received or to be received by other stockholders of the Company in the
Change of Control.
7.2    Special Rule if Successor Assumes PSUs. Notwithstanding Section 7.1, if
the Successor Corporation in a Change of Control agrees to honor or assume the
PSUs on substantially equivalent contractual and financial terms, or agrees to
grant a Substitute Award on substantially equivalent contractual and financial
terms, the PSUs that would otherwise have vested in accordance with Section 7.1
above will instead be converted as of the date of the Change of Control to
time-based restricted stock units that cliff-vests in the same proportions and
on the same Vesting Dates as is set out in Section 4 above, subject to
Participant's Continuous Service Status through to the applicable Vesting Date;
provided, however, that if, prior to the last day of the applicable Vesting
Period, the Participant (a) dies or becomes Disabled; or (b) is terminated
without Cause (as defined above) or for Good Reason (as defined below), the
restricted stock units shall vest in full as of the date of such termination.
Any determination of whether assumed PSUs or Substitute Awards are on
"substantially equivalent contractual and financial terms" will be conclusively
determined by the Committee.
7.3 Definition of "Good Reason". For purposes of this Section 7 only, Good
Reason means, any one or more of the following (i) a material diminution in the
nature and scope of the Participant’s responsibilities, duties or authority (any
diminution of the business of the Company shall not constitute Good Reason);
(ii) a material diminution by the Company in the Participant’s current base
salary and/or the Participant’s annual bonus potential other than as part of an
across-the-board reduction that results in a proportional reduction to the
Participant substantially equivalent to that of other senior executives that are
designated at the same level of participation as the Participant hereunder;
(iii) a removal from, or failure to continue in, the Participant’s current
position, unless the Participant is offered another executive position that is
no less favorable than the Participant’s current position in terms of
compensation (compensation for these purposes meaning base salary and
participation in annual bonus and long-term incentive programs); (iv) any
requirement by the Company or its Affiliates that the Participant take any
action or omit to take any action, which if taken or omitted to be taken would
require the Participant to resign in order to comply with applicable law; or
(vi) an actual relocation of the Participant’s principal office to another
location more than fifty (50) miles from the Participant’s current office
location and such office relocation results in an increase in the Participant’s
length of commute;  provided that no finding of Good Reason shall be effective
unless and until the Participant has provided the Company, within sixty (60)
calendar days of the date when the Participant became aware, or should have
become aware, of the facts and circumstances underlying the finding of Good
Reason, with written notice thereof stating with specificity all of the facts
and circumstances underlying the finding of Good Reason and that the Participant
intends to terminate his or her employment for Good Reason no later than the
sixtieth (60th) day following the delivery of such notice to the Company and, if
the basis for such finding of Good Reason is capable of being cured


4

--------------------------------------------------------------------------------





by the Company, providing the Company with an opportunity to cure the same
within thirty (30) calendar days after receipt of such notice.  If the Company
does not cure the same within such thirty (30) calendar day cure period, no
finding of Good Reason shall be effective unless the Participant terminates
employment within thirty (30) calendar days of the expiration of such cure
period.
8.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, the PSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant, except by will or the laws of descent and distribution, and upon
any such transfer by will or the laws of descent and distribution, the
transferee shall hold such PSUs subject to all of the terms and conditions that
were applicable to the Participant immediately prior to such transfer. The PSUs
or the rights relating thereto shall become immediately void and of no effect
for all purposes in the event of the bankruptcy of the Participant.
9.    Stockholder Rights; Dividend Equivalents.
9.1    Except as otherwise provided herein, unless and until such time as Shares
are issued in settlement of vested PSUs, Participant shall not have any rights
of a stockholder with respect to the Shares underlying the PSUs, including, but
not limited to, voting rights.
9.2     As of any date that the Company pays an ordinary cash dividend on its
Shares, the Company will increase the number of PSUs hereunder (i.e., by
increasing the Target Award) by the number of shares that represent an amount
equal to the per share cash dividend paid by the Company on its Shares
multiplied by the number of target PSUs held by the Participant as of the
related dividend payment record date. Any such additional PSUs shall be subject
to the same vesting, forfeiture, payment, termination and other terms,
conditions and restrictions as the original PSUs to which they relate. No
additional PSUs shall be granted with respect to any PSUs which, as of the
record date, have either been paid or terminated.
10.    No Right to Continued Service. Nothing in the Plan or this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
subsidiary or Affiliate of the Company, to terminate the Participant's service
or employment, for any reason, with or without cause. Without limiting the
generality of the foregoing, if the Participant's service or employment is
terminated for whatever reason (including, for the avoidance of doubt, in breach
of contract) the Participant shall not be entitled to any compensation for loss
of any right or benefit or prospective right or benefit under this Agreement or
the Plan which the Participant might have otherwise enjoyed or for the lapse of
any such right or benefit, whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever and the Participant
hereby irrevocably waives any such right.
11.    Adjustments. If any change is made to the outstanding Shares or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 5 of the Plan.
12.     Tax Liability and Withholding.
12.1    The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan, the amount of any required withholding taxes and social
security contributions arising in any jurisdiction in respect of the PSUs and to
take all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. In this regard, the
Participant authorizes the Company in its absolute discretion to (i) cash-settle
the vested PSUs based on the Fair Market Value, as of the vesting date, of the
applicable Shares in order to account for any withholding taxes due and payable
in respect of the vested PSUs or (ii) withhold Shares from the Shares that
otherwise would be issued or delivered to the Participant in respect of the
vested PSUs and to sell such Shares on the Participant's behalf in order to
account for any withholding taxes due and payable in respect of the vested PSUs
(including any associated sale costs); provided, however, that no PSUs shall be
cash-settled nor shall Shares be withheld with a value exceeding the minimum
amount of tax required to be withheld by law (which shall not, for the avoidance
of doubt, include employer National Insurance contributions). Without limiting
the forgoing, the Committee may also permit the Participant to satisfy any
federal, state or local tax withholding obligation by any of the following
additional means, or by a combination of such means (but does not have to):
(a)    tendering a cash payment;
(b) "sell to cover";
(c)    delivering to the Company previously owned and unencumbered Shares; or
(d)    any other arrangement approved by the Committee.
   One or more of these methods may not be available to the Participant (or may
be unavailable during a specified period) should the Company determine that its
availability will or could violate the terms of any relevant law or regulation.


5

--------------------------------------------------------------------------------





12.2    Tax Election. Unless the Committee determines otherwise in its absolute
discretion, the PSU is granted conditional upon the Participant completing and
returning within 14 calendar days after the Vesting Date a duly executed tax
election under section 431 of the UK Income Tax (Earnings & Pensions) Act 2003
in such form as is approved by the Committee, in order to disapply any
restrictions attaching to the Shares for UK tax purposes.
12.3    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the PSUs or the
subsequent sale of any shares, and (b) does not commit to structure the PSUs to
reduce or eliminate the Participant's liability for Tax-Related Items. In the
event the Company's obligation to withhold arises prior to the delivery of
shares or it is determined after the delivery of shares that the amount of the
Company's withholding obligation was greater than the amount withheld by the
Company, Participant agrees to hold the Company harmless from any failure by the
Company to withhold the proper amount. The Company may refuse to deliver the
shares if the Participant fails to comply with his or her obligations in
connection with the tax withholding as described in this Section 12.
13.    Restrictive Covenants.
A.    Participant's Covenants.
1.    Non-Competition. During the Restricted Period (as defined below),
Participant shall not compete in any manner, either directly or indirectly,
whether for compensation or otherwise, with the Business of the Company, as
further described below. The parties agree that the following activities
(without limitation) will be deemed to be competing:
(a)   directly or indirectly producing, developing, marketing, providing,
handling, recommending, analyzing or accepting orders for products or services
competitive with the Business of the Company, or assisting others to produce,
develop, market, or provide such services or products; or
(b)    accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any person or entity that directly or indirectly produces,
develops or markets a product, process, or service which is competitive with
those products, processes, or services constituting the Business of the Company,
whether existing or planned for the future, provided, however, that it shall not
be a violation of this Agreement for Participant to have beneficial ownership of
less than 1% of the outstanding amount of any class of securities listed on a
national securities exchange or quoted on an inter-dealer quotation system; or
(c)    taking any other action that is likely or intended to result directly or
indirectly in prospective or actual customers of the Company purchasing
products, processes, or services which are competitive with those products,
processes, or services constituting the Business from a competitor of the
Company; or
(d)    accepting any job or engagement in which Participant may be in a position
to use or disclose Confidential Information regarding the Business of which
Participant acquired knowledge or to which Participant had access while employed
by the Company.
The parties expressly agree that the foregoing list of activities is
illustrative and non-exhaustive, and shall not limit Company's right to
protection from other activities that are competitive with the Business of the
Company. In recognition of the scope of the Company's Business, in that it
provides products and services to customers throughout the United States of
America and elsewhere and that the Participant will be involved in, concerned
with or responsible for the Company's Business in the Restricted Area ,
Participant agrees that the foregoing restriction(s) shall be applicable
throughout the Restricted Area. Participant agrees that such geographic
restriction is reasonable.
2.    Non-Solicitation. During the Restricted Period, Participant agrees that
Participant will not, either on Participant's own behalf or on behalf of any
other person or entity, directly or indirectly, (a) solicit any person or entity
that is a customer of the Business or the Company, or has been such a customer
with whom the Participant has had contact, involvement or responsibility during
the eighteen (18) months prior to the Service Termination Date, to purchase any
products or services the Business or the Company provided or provides to the
customer; (b) interfere with any of the Business's or the Company's business
relationships; or (c) directly or indirectly solicit, divert, entice or take
away any potential customer identified, selected or targeted by the Business or
the Company with whom Participant had contact, involvement or responsibility in
the course of the Participant's duties during the eighteen (18) months prior to
the Service Termination Date,


6

--------------------------------------------------------------------------------





or attempt to do so for the sale of any product or service that competes with a
product or service offered by the Business or the Company.
3.    No-Hire. During the Restricted Period, Participant agrees that Participant
will not, either on Participant's own behalf or on behalf of any other person or
entity, directly or indirectly, hire, solicit or encourage to leave the employ
of the Company or any of its Affiliates any person who is then an employee of
the Company or its Affiliates or was such an employee within twelve (12) months
of the date of such hiring, soliciting, or encouragement to leave, who (i) was
engaged in a management capacity; (ii) reported directly to the Participant;
(iii) worked in Participant's team; or (iv) was an employee of the Company or
any of its Affiliates who could materially damage the interests of the Company
or any of its Affiliates if he became employed in any competing business, in
each case with whom Participant worked closely during the twelve (12) months
prior to the Service Termination Date.
4.    Confidentiality. The Participant will not at any time (whether during or
after the Participant's employment with the Company) disclose, divulge, transfer
or provide access to, or use for the benefit of, any third party outside the
Company (other than as necessary to perform the Participant's employment duties)
any Confidential Information without prior authorization of the Company. Upon
termination of the Participant's employment for any reason, the Participant
shall return to the Company any and all Confidential Information and other
property of the Company or its Affiliates in the Participant's possession or
control.
5.    Non-Disparagement. Participant agrees not to take any action or to make
any statement, written or oral, that disparages or criticizes the business or
management of the Company or any of its Affiliates, or any of their respective
directors, officers, agents, employees, products or services.
B.    Certain Definitions. For purposes of Section 13.A, the following
definitions apply.
1.    "Business" means the type of business conducted by the Company or its
Affiliates currently or at any time in the past five years, or in the future,
including but not limited to: (i) merchant processing services (including
payment authorization, clearing and settlement for credit, debit, check
authorization and truncation), (ii) gift, private label, stored value and
prepaid card processing, (iii) electronic funds transfer services to business
customers (including debit and ATM card processing and driving services, PIN and
signature debit transaction authorization settlement and exception processing,
(iv) payment and ATM network switching services (including the Jeanie network),
(v) credit and debit card production, activation, replacement and related
management services (including on an outsourced basis), (vi) payments-related
reselling services, (vii) other value added services (including fraud detection,
prevention and management services) relating to the foregoing, (viii)
promotional messaging service relating to the foregoing, (ix) debit portfolio
management services related to the foregoing, (x) data processing services
related to the foregoing, and (xi) the development, marketing, or sale of
technology or applications related to point-of-sale payments or the embedding of
payment processing technology or capabilities in business applications.
2.    "Confidential Information" shall mean information or material of the
Company which is not generally available to or used by others, or the utility or
value of which is not generally known or recognized as standard practice,
whether or not the underlying details are in the public domain, including: (A)
information or material relating to the Company and its business as conducted or
anticipated to be conducted; business plans; operations; past, current or
anticipated services, products or software; customers or prospective customers;
relations with business partners or prospective business partners; or research,
engineering, development, manufacturing, purchasing, accounting, or marketing
activities; (B) information or material relating to the Company's inventions,
improvements, discoveries, "know-how," technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company's services, products or software; (C)
information on or material relating to the Company which when received is marked
as "proprietary," "private," or "confidential"; (D) trade secrets of the
Company; (E) software of the Company in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming
languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of the Company; and (F) any similar information of the
type described above which the Company obtained from another party and which the
Company treats as or designates as being proprietary, private or confidential,
whether or not owned or developed by the Company. Notwithstanding the foregoing,
"Confidential Information" does not include any information which is properly
published or in the public domain; provided, however, that information which is
published by or with the aid of Participant outside the scope of employment or
contrary to the requirements of this Agreement will not be considered to have
been properly published, and therefore will not be in the public domain for
purposes of this Agreement and nothing in this Agreement shall prevent the
Participant making a statutory disclosure .


7

--------------------------------------------------------------------------------





3.    "Restricted Period" means, the period of Participant's employment by the
Company or one of its Affiliates and the later of (i) twelve (12) months
following the Service Termination Date or (ii) the applicable Vesting Period.  
4. “Company” (for purposes of this Section 13 only) shall mean, collectively,
Worldpay, Inc. and each and every one of its Affiliates (as that term is defined
in the Plan). The parties to this Agreement intend and expect that all
Affiliates shall be beneficiaries of this Section 13, and shall have standing to
enforce its terms.
5. "Restricted Area" means (a) the United Kingdom and (b) any other country in
the world, including the United States of America, where the Company or its
Affiliates has any business interests or dealings on the Service Termination
Date in which the Participant has been involved or concerned or for which the
Participant has been responsible in the eighteen (18) months prior to the
Service Termination Date.
6. "Service Termination Date" means the earlier of (a) the date on which the
Participant's employment with the Company or its Affiliate terminates for
whatever reason, and (b) the start of any period of garden leave during which
the Participant ceases to provide services to the Company or its Affiliates in
accordance with the Participant's Contract of Employment provided that, if the
Participant and Worldpay, Inc. agree that the Participant will remain a director
of Worldpay, Inc. following the termination of his employment, the Service
Termination Date will be the date on which the Participant ceases to be a
director.
C.    Representations, Warranties and Acknowledgements. Participant acknowledges
that Participant's services are of a special, unique and extraordinary
character, involving strategic decision-making and access to valuable
information based on trade secrets and other Confidential Information, and that
Participant's position with the Business and the Company places Participant in a
position of confidence and trust with the Company and many of its customers,
suppliers, vendors, employees and agents. Participant acknowledges that this
Section 13 protects legitimate business interests of the Company, including the
protection of strategic plans and data, the substance of competitive planning
materials and sessions, and the protection of trade secrets and other
Confidential Information of the Company’s Business.
1.    Participant also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any businesses which are engaged in
the Business or any other lines of business that the Company may engage in the
future. Participant further acknowledges that the nature of the Business and
that of the other businesses of the Company are national in scope.
2.    Participant represents and warrants to the Company that Participant is not
a party to any agreement, commitment, arrangement or understanding (whether oral
or written) that in any way conflicts with or limits Participant's ability to
commence or continue to render services to the Company or that would otherwise
limit Participant's ability to perform all responsibilities in accordance with
the terms and subject to the conditions of Participant's employment.
3. Defend Trade Secrets Act. Under the federal Defend Trade Secrets Act of 2016
(the “DTSA”), Participant shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret
that:  (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.
D.    Remedies. If Participant breaches any provision of Section 13.A hereof,
all outstanding PSUs, whether vested or unvested, shall be immediately forfeited
and cancelled for nil consideration and the Participant shall immediately return
to the Company the Shares previously received in settlement of any vested PSUs
or the pre-tax income derived from any disposition of the Shares previously
received in settlement of the PSUs. Participant hereby further consents and
agrees that in the event of breach or threatened breach by Participant of any
provision of Section A hereof, the Company shall be entitled to (a) temporary
and preliminary and permanent injunctive relief and without the posting any bond
or other security, (b) damages and an equitable accounting of all earnings,
profits and other benefits arising from such violation, (c) recovery of all
attorney's fees and costs incurred by the Company in obtaining such relief, (d)
cessation and repayment of any severance benefits paid to Participant pursuant
to any agreement with the Company, including any employment agreement, severance
benefit agreement, plan or program of the Company, and (e) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages which the Company may incur as a result of said breach or threatened
breach. The Company may pursue any remedy available, including declaratory
relief, concurrently or consecutively in any order, and the pursuit of one such
remedy at any time will not be deemed an election of remedies or waiver of the
right to pursue any other remedy. For the avoidance of doubt, a Participant
exercising any of his or her rights under the DTSA shall not be considered a
breach of Section 13.A hereof.


8

--------------------------------------------------------------------------------





E.    Early Resolution Conference. The provisions of this Section 13 are
understood to be clear and enforceable as written and are entered into by
Participant and the Company on that basis. However, should Participant later
believe any provision in this Section 13 to be unclear, unenforceable, or
inapplicable to activity that Participant intends to engage in, Participant will
first notify the Company in writing and meet with a Company representative and a
neutral mediator (if the Company elects to retain one at its expense) to discuss
resolution of any disputes between the parties. Participant will provide this
notification at least fourteen (14) days before Participant engages in any
activity on behalf of a competing business or engages in other activity that
could foreseeably fall within a questioned restriction. Any professional
activity related to the electronic payments industry in any way shall fall
within the scope of this obligation. The failure to comply with this requirement
shall waive Participant's right to challenge the reasonable scope, clarity,
applicability, or enforceability of this Section 13 and its restrictions at a
later time. All rights of Participant and the Company will be preserved if the
early resolution conference requirement is complied with even if no agreement is
reached in the conference.
F.    Governing Law. Notwithstanding Section 15 or any other provision in this
Agreement or the Plan to the contrary, because the Company is headquartered in
the State of Ohio, the provisions of this Section 13 of the Agreement shall be
governed by, and construed in accordance with, the laws of the State of Ohio
without regard to the choice of law rules of any other state or country,
including any other state or country in which the Participant works.
G.    Miscellaneous.
1.    If any provision or clause of this Section 13, or portion thereof, shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. It is the intention of the parties that, if any court construes
any provision or clause of this Section 13, or any portion thereof, to be
illegal, void or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall reduce the duration, area, or
matter of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
2.    This Section 13 may not be changed or terminated orally and can only be
changed by an agreement in writing signed by the Company and the Participant.
14.    Compliance with Law. The issuance and transfer of Shares in connection
with the PSUs shall be subject to compliance by the Company and the Participant
with all applicable requirements of federal, state and local securities laws and
with all applicable requirements of any stock exchange on which the Company's
Shares may be listed. No Shares shall be issued or transferred unless and until
any then applicable requirements of local, state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel. Without limiting the generality of the foregoing, the Participant
agrees and acknowledges that the Participant must not deal in the PSUs or the
Shares acquired in connection with the PSUs if the Participant holds any
information which may constitute inside information for the purposes of the UK
Criminal Justice Act 1993 or the market abuse regime under the EU Market Abuse
Regulation (2014/596/EU) and, without limiting the obligations imposed under
that legislation, the Participant agrees not to deal in the Shares until the
Participant ceases to have inside information for the purposes of that
legislation.  
15.    Governing Law; Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Except as provided in Section 13, this Agreement
and all acts and transactions pursuant hereto and the rights and obligations of
the parties hereto shall be governed, construed and interpreted in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law. Any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted in federal or state court in
Hamilton County, Ohio, and each party hereto waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding and each party hereto irrevocably submits to the exclusive
jurisdiction of any such court in any suit, action or proceeding.
16.    Interpretation; Amendment; Enforcement of Rights. Any conflict between
this Agreement and the Plan will be resolved in favor of the Plan, except with
regard to Section 13(F) herein. Any dispute regarding the interpretation of this
Agreement or the Plan shall be submitted by the Participant or the Company to
the Committee for review. The resolution of such dispute by the Committee shall
be final and binding on the Participant and the Company. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing and signed by the parties to this
Agreement; provided, however, that the Committee has the right to amend, alter,
suspend, discontinue or cancel the PSUs, prospectively or retroactively;
provided further, that, no such amendment shall adversely affect the
Participant's material rights under this Agreement without the Participant's
consent. No course of dealing or any delay on the part of the Company or the
Participant in exercising any rights hereunder shall operate as a waiver of any
such rights. No waiver of any default or breach of this Agreement shall be
deemed a continuing waiver of any other breach or default. No course of dealing
or any delay on the


9

--------------------------------------------------------------------------------





part of the Company in exercising similar rights with regard to other
participants shall operate as a waiver of any rights hereunder.
17. Complete Agreement. The Participant and the Company acknowledge and agree
that this Agreement represents their full and complete agreement on the subject
matter thereof, and that this Agreement supersedes any and all prior contracts
or agreements on that subject matter between the Participant, on the one hand,
and the Company or any of its Affiliates, on the other, and that, other than the
Participant's Contract of Employment, all such prior contracts or agreements are
null and void. Any amendments or modifications of this Agreement must be in
writing and executed by both the Participant and the Company.
18.    PSUs Subject to Plan. This Agreement is subject to the Plan as approved
by the Company's stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant's beneficiaries, executors, administrators and the person(s)
to whom the PSUs may be transferred by will or the laws of descent or
distribution.
20.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
21.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant's employment with the Company.
22.    Section 162(m). To the extent that payments under this Agreement are
intended to constitute "qualified performance-based compensation" within the
meaning of Section 162(m) of the Code, this Award shall be construed and
administered in a manner consistent with such intent.
23.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. In addition and notwithstanding
anything to the contrary in this Agreement, we reserve the right to revise this
Agreement as we deem necessary or advisable, in our sole discretion and without
your consent, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection with
this award of PSUs. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code. For purposes of this Agreement, "Section 409A" means Section
409A of the Code, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
24.    No Impact on Other Benefits. Neither the value of the Participant's PSUs,
nor any Shares issued or transferred in settlement of the Participant's PSUs,
nor any rights relating thereto shall be pensionable. Furthermore, the value of
the Participant's PSUs is not part of his or her normal or expected compensation
for the purposes of calculating any salary related benefits including (but not
limited to) bonus, severance, retirement, welfare, insurance or similar employee
benefit.
25.    Acknowledgement. The Company and the Participant acknowledge and agree
that the Award is granted under and governed by the Plan and the provisions of
the Notice and this Agreement. The Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Award subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
26.    Electronic Delivery and Acceptance. By accepting this Award, the
Participant consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses, and any other documents,
communications or information related to or that the Company may be required to
deliver in connection with the Plan, the Award or the Shares. Electronic
delivery of a document may be via e-mail, by reference to a location on the
Company's intranet site or the internet site of a third party involved in
administering the Plan, or such other delivery determined at the Company's
discretion. Participant also consents and agrees to participate in the Plan
through an on-line or electronic system maintained by the Company or a third
party involved in administering the Plan. This Agreement will be deemed to be
signed by Participant upon the electronic grant acceptance by Participant of the
Notice of PSU Award to which it is attached.


10

--------------------------------------------------------------------------------





27.    Repayment Obligation. In the event that (i) the Company issues a
restatement of financial results to correct a material error and (ii) the
Committee determines, in good faith, that Participant's fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement and (iii) some or all of the PSUs that were granted and/or earned
during the three year period prior to such restatement would not have been
granted and/or earned, as applicable, based upon the restated financial results,
the Participant shall immediately return to the Company the Shares issued in
settlement of the PSUs or the pre-tax income derived from any disposition of the
Shares previously received in settlement of the PSUs that would not have been
granted and/or earned based upon the restated financial results (the "Repayment
Obligation"). This Repayment Obligation shall be in addition to any compensation
recovery policy that may be adopted by the Company or by the Committee pursuant
to the Plan, or is otherwise required by applicable law or the rules of the
Securities and Exchange Commission.
28.    Confidentiality. By accepting this Award, Participant agrees to keep
confidential the existence of, and any information concerning, a dispute,
controversy or claim arising out of or relating to or concerning the Plan or
this Agreement, except that Participant may disclose information concerning such
dispute, controversy or claim to the court that is considering such dispute,
controversy or claim and to his or her legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute, controversy or claim).
29.    Personal Data. By accepting this Award, the Participant consents to the
Company and its Affiliates holding and processing of data about them and their
dependents (including sensitive personal data) for the purposes of administering
the Plan and the disclosure of such data (even outside the United Kingdom or the
European Economic Area) to the Company or any Affiliate by whom the Participant
may be employed from time to time and to any potential purchaser of the Company
or the Participant's employer or of its business, and to the advisors and
administrators of the Plan including the trustees of any employee benefit trust
operated by the Group from time to time. The Company hereby confirms that it
shall only hold and process data in connection with the Participant that (i) is
necessary for the performance of the Company's and/or the Participant's rights
and obligations under this Award and (ii) is necessary for the purposes of the
Company's legitimate interests in connection with the operation of the Plan and
shall ensure that adequate safeguards are in place before the Participant's
personal data are transferred outside the United Kingdom or the European
Economic Area.


11